ORDER
This matter having been duly presented on the motion for reinstatement to practice filed by ROBERT J. BERNOT, who was admitted to the bar of this State in 1982, and who has been temporarily suspended from the practice of law since May 3, 2013;
And the Disciplinary Review Board having reported to the Court that respondent has paid the outstanding administrative and actual costs assessed in DRB 11-371;
And good cause appearing;
It is ORDERED that the motion is granted, and ROBERT J. BERNOT is reinstated to the practice of law, effective immediately-